         Case 2:18-cv-00151-APG-DJA Document 55 Filed 05/08/20 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 SANDRA DE BLANC,                                       Case No.: 2:18-cv-00151-APG-DJA

 4         Plaintiff                                  Order Denying Motions in Limine as Moot

 5 v.                                                             [ECF Nos. 51, 52, 53]

 6 ALOHA AIRPORT EXPRESS, LLC,

 7         Defendant

 8        In light of the parties’ notice of settlement (ECF No. 54),

 9        I ORDER that the defendants’ motions in limine (ECF Nos. 51, 52, 53) are DENIED

10 without prejudice as moot.

11        DATED this 8th day of May, 2020.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
